DETAILED ACTION
Claims 1-20 are pending.  Claims 1 and 11 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 


Claims 6 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "a first plane" in lines 2-3.  This limitation is unclear whether the Applicant means the first storage plane described in claim 1.  Examiner interprets this claim as the first storage plane as seen in similar claim 16. 

Claim 11 recites the limitation "the first storage plane" and “the second storage plane” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 12-20 are rejected based on the virtue of dependency upon rejected base claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-2, 4-7, 9, 11-12, 14-17, and 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).
	
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Regarding Claim 1 (representative claim for claim 11):
Step 1:  The claim recites a system, thus it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
detect an uncorrectable error in the user data; configured to correct the uncorrectable error in the user data by applying an XOR parity page to the user data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of detecting a fault in delivery of the service and correcting it using a mathematical equation, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of: “a first storage plane configured to store multiple bits per cell; a second storage plane configured to store the multiple bits per cell; a control processor, coupled to the first storage plane and the second storage plane; read user data including a first page type in the first storage plane and a second page type in the second storage plane; an error recovery (ER) circuitry, coupled to the control processor; a system interface, coupled to the ER circuitry, configured to transfer the user data after the uncorrectable error is corrected”.  The additional elements of “a first storage plane configured to store multiple bits per cell; a second storage plane configured to store the multiple bits per cell; a control processor, coupled to the first storage plane and the second storage plane; an error recovery (ER) circuitry, coupled to the control processor; a system interface, coupled to the ER circuitry”, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “read user data including a first page type in the first storage plane and a second page type in the second storage plane; and configured to transfer the user data after the uncorrectable error is corrected” are elements that the courts have recognized as well‐understood, routine activities or as insignificant extra-solution activities that do not integrate a judicial exception into a practical application (see MPEP § 2106.05(d)(II)(iv); “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a first storage plane configured to store multiple bits per cell; a second storage plane configured to store the multiple bits per cell; a control processor, coupled to the first storage plane and the second storage plane; an error recovery (ER) circuitry, coupled to the control processor; a system interface, coupled to the ER circuitry”, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of “read user data including a first page type in the first storage plane and a second page type in the second storage plane; and configured to transfer the user data after the uncorrectable error is corrected” are elements that the courts have recognized as well‐understood, routine activities or as insignificant extra-solution activities that do not provide significantly more than the judicial exception (see MPEP § 2106.05(d)(II)(iv); “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Regarding Claim 2 (representative of claim 12):
Step 1:  The claim recites a system, thus it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
wherein the control processor is further configured to write the user data by writing the first page type to the first storage plane and the second page type to the second storage plane: Under its broadest reasonable interpretation in light of the specification, the limitations of independent claims that it depends from encompasses the mental process of detecting a fault in delivery of the service and correcting it using a mathematical equation, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of: “wherein the control processor is further configured to write the user data by writing the first page type to the first storage plane and the second page type to the second storage plane”.  The additional elements of “wherein the control processor is further configured to write the user data by writing the first page type to the first storage plane and the second page type to the second storage plane” are elements that the courts have recognized as well‐understood, routine activities or as insignificant extra-solution activities that do not integrate a judicial exception into a practical application (see MPEP § 2106.05(d)(II)(iv); “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “wherein the control processor is further configured to write the user data by writing the first page type to the first storage plane and the second page type to the second storage plane” are elements that the courts have recognized as well‐understood, routine activities or as insignificant extra-solution activities that do not provide significantly more than the judicial exception (see MPEP § 

Regarding Claim 4 (representative of claim 14):
Step 1:  The claim recites a system, thus it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
perform a RAID parity correction including accessing the first storage plane, the second storage plane, and a RAID parity plane to correct the uncorrectable error: Under its broadest reasonable interpretation in light of the specification, the limitations of independent claims that it depends from encompasses the mental process of detecting a fault in delivery of the service and correcting it using a mathematical equation, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of: “wherein the ER circuitry includes an XOR engine”.  The additional elements of “wherein the ER circuitry includes an XOR engine” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “wherein the ER circuitry includes an XOR engine” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Regarding Claim 5 (representative of claim 15):
Step 1:  The claim recites a system, thus it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
initializing a loadable up/down counter in a page type select logic: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of starting a counter, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of: “wherein the control processor is further configured to start writing the user data in the first page type or the second page type”.  The additional elements of “wherein the control processor is further configured to start writing the user data in the first page type or the second page type” are elements that the courts have recognized as well‐understood, routine activities or as insignificant extra-solution activities that do not integrate a judicial exception into a practical application (see MPEP § 2106.05(d)(II)(iv); “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these 
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “wherein the control processor is further configured to start writing the user data in the first page type or the second page type” are elements that the courts have recognized as well‐understood, routine activities or as insignificant extra-solution activities that do not integrate a judicial exception into a practical application (see MPEP § 2106.05(d)(II)(iv); “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Regarding Claim 6 (representative of claim 16):
Step 1:  The claim recites a system, thus it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
read when a modulo B register is set to four: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of doing an action when a value that can be read is a certain value, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of: “read the user data by accessing a lower page, a middle page, an upper page, or a top page in a first plane”.  The additional elements of “read the user data by accessing a lower page, a middle page, an upper page, or a top page in a first plane” are elements that the courts have recognized as well‐understood, routine activities or as insignificant extra-solution 
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “read the user data by accessing a lower page, a middle page, an upper page, or a top page in a first plane” are elements that the courts have recognized as well‐understood, routine activities or as insignificant extra-solution activities that do not integrate a judicial exception into a practical application (see MPEP § 2106.05(d)(II)(iv); “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Regarding Claim 7 (representative of claim 17):
Step 1:  The claim recites a system, thus it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
read when a modulo B register is set to three: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of doing an action when a value that can be read is a certain value, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of: “read the user data by accessing a lower page, a middle page, an upper page, or a top page in the first plane”.  The additional elements of “read the user data by accessing a lower page, a middle page, an upper page, or a top page in the first plane” are elements that the courts have recognized as well‐understood, routine activities or as insignificant extra-solution activities that do not integrate a judicial exception into a practical application (see MPEP § 2106.05(d)(II)(iv); “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “read the user data by accessing a lower page, a middle page, an upper page, or a top page in the first plane” are elements that the courts have recognized as well‐understood, routine activities or as insignificant extra-solution activities that do not integrate a judicial exception into a practical application (see MPEP § 2106.05(d)(II)(iv); “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Regarding Claim 9 (representative of claim 19):
Step 1:  The claim recites a system, thus it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
wherein the control processor can increase the probability of correcting the uncorrectable error by mapping a different one of the page type to each of the storage devices: Under its broadest reasonable interpretation in light of the specification, the limitations of independent claims that it depends from encompasses the mental process of detecting a fault in delivery of the service and correcting it using a mathematical equation, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of: “wherein the control processor can increase the probability of correcting the uncorrectable error by mapping a different one of the page type to each of the storage devices”.  The additional elements of “wherein the control processor can increase the probability of correcting the uncorrectable error by mapping a different one of the page type to each of the storage devices” are elements that are not further limiting and are merely discussing an intended outcome or use from the presented elements.  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “wherein the control processor can increase the probability of correcting the uncorrectable error by mapping a different one of the page type to each of the storage devices” are elements that are not further limiting and are merely discussing an intended outcome or use from the presented elements.  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-2, 4, 9, 11-12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0042053 to Huang (“Huang”) in view of U.S. Publication No. 2017/0371565 to Liu et al. (“Liu”) and further in view of U.S. Publication No. 2020/0341840 to Chang et al. (“Chang”).

Regarding claim 1, Huang teaches:
A storage system comprising: 
a first storage plane configured to store multiple bits per cell (Huang: Paragraph [0036], “Still referring to FIGS. 4-5, if during a subsequent read operation Page5 is discovered to be bad or corrupt due to, for example, bit errors, the flash memory pages 18 included in the RAID line group 20, with the exception of Page5, are read out. In other words, the flash memory pages 18 designated Page0, Page2, Page2, Page3, Page4, Page6, Page7, Page8, PageA, PageB, PageC, PageD, and PageF are read. Once read, these flash memory pages are used along with the parity page, PageP, in an XOR process to reconstruct the flash memory page Page5”); 
a second storage plane configured to store the multiple bits per cell (Huang: Paragraph [0036], “Still referring to FIGS. 4-5, if during a subsequent read operation Page5 is discovered to be bad or corrupt due to, for example, bit errors, the flash memory pages 18 included in the RAID line group 20, with the exception of Page5, are read out. In other words, the flash memory pages 18 designated Page0, Page2, Page2, Page3, Page4, Page6, Page7, Page8, PageA, PageB, PageC, PageD, and PageF are read. Once read, these flash memory pages are used along with the parity page, PageP, in an XOR process to reconstruct the flash memory page Page5”); 
a control processor, coupled to the first storage plane and the second storage plane (Huang: Paragraph [0024], “The flash controller 12 (a.k.a., NAND flash controller or SSD controller) functions to, among other things, bridge the flash memory chips 14 to the computer hosting or using the SSD 10. In an embodiment, the flash controller 12 is an embedded processor that executes firm-ware level code. , configured to:
detect an uncorrectable error in the user data (Huang: Paragraph [0036], “Still referring to FIGS. 4-5, if during a subsequent read operation Page5 is discovered to be bad or corrupt due to, for example, bit errors, the flash memory pages 18 included in the RAID line group 20, with the exception of Page5, are read out. In other words, the flash memory pages 18 designated Page0, Page2, Page2, Page3, Page4, Page6, Page7, Page8, PageA, PageB, PageC, PageD, and PageF are read. Once read, these flash memory pages are used along with the parity page, PageP, in an XOR process to reconstruct the flash memory page Page5”);
configured to correct the uncorrectable error in the user data by applying an XOR parity page to the user data (Huang: Paragraph [0036], “Still referring to FIGS. 4-5, if during a subsequent read operation Page5 is discovered to be bad or corrupt due to, for example, bit errors, the flash memory pages 18 included in the RAID line group 20, with the exception of Page5, are read out. In other words, the flash memory pages 18 designated Page0, Page2, Page2, Page3, Page4, Page6, Page7, Page8, PageA, PageB, PageC, PageD, and PageF are read. Once read, these flash memory pages are used along with the parity page, PageP, in an XOR process to reconstruct the flash memory page Page5”); and 

However, Huang does not appear to teach:
read user data including a first page type in the first storage plane and a second page type in the second storage plane;

However, in the same field of endeavor, Liu teaches:
read user data including a first page type in the first storage plane and a second page type in the second storage plane (Liu: Paragraph [0014], “A multi-level NAND flash memory (e.g., memory configured as one or more of MLC, TLC, or QLC memory) may program particular pages together into a common group of memory cells for better program performance, often resulting in sequential data being stored in the group of memory cells. In various storage devices, multiple pages may be programmed together in a first programming pass. For example, when memory is programmed according to an MLC scheme, a lower page and an upper page may be programmed simultaneously. In such embodiments, a read operation on these pages can be combined into one read cycle when a sequential read is requested by a computing host (e.g., CPU 102). A sequential read may be a request to read a sequential block of data from adjacent memory locations (e.g., as would be done when reading a large file such as a video, a music file, or an image). The sensing phase of the combined read cycle may involve sensing data at multiple read levels from different pages. When a combined read cycle is used, the overhead due to the other phases of the read cycle (e.g., epilogue, wordline ramp, and read recovery phases) is reduced resulting in various technical advantages, such as faster reads and reduced power consumption as compared to individual read cycles being performed to read each page of data”; and Paragraph [0080], “In an embodiment, the storage device is further to identify the plurality of pages stored in the same group of memory cells based on a determination that the plurality of pages were programmed together in a single programming pass. In an embodiment, the plurality of pages comprise a lower page and an upper page of data encoded in the group of memory cells using a tri-level cell ( TLC) scheme. In an embodiment, the plurality of pages comprise a lower page, an upper page, and an extra page of data encoded in the group of memory cells using a TLC scheme. In an embodiment, the plurality of pages comprise a lower page, an upper page, and an extra page of data encoded in the group of memory cells using a quad-level cell (QLC) scheme. In an embodiment, the plurality of pages comprise a lower page, an upper page, an extra page, and a top page of data encoded in the group of memory cells using a QLC scheme. In an embodiment, the storage device .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Huang by reading different types of data stored in different storage planes, as taught by Liu.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Liu the system will benefit from faster reads and reduced power consumption. (Liu: Paragraph [0014]).

However, the Huang/Liu combination does not appear to explicitly teach:
an error recovery (ER) circuitry, coupled to the control processor,
a system interface, coupled to the ER circuitry, configured to transfer the user data after the uncorrectable error is corrected;

However, in the same field of endeavor, Chang teaches:
an error recovery (ER) circuitry, coupled to the control processor (Chang: Paragraph [0006], “According to an exemplary embodiment, a memory controller includes an error correction circuit that converts some bits of first data into parity bits for an error correction operation and generates second ,
a system interface, coupled to the ER circuitry, configured to transfer the user data after the uncorrectable error is corrected (Chang: Paragraph [0006], “According to an exemplary embodiment, a memory controller includes an error correction circuit that converts some bits of first data into parity bits for an error correction operation and generates second data including remaining bits of the first data and the parity bits replaced from the some bits, and a physical layer that transmits the second data instead of the first data to a memory device”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Huang/Liu combination by transferring corrected data, as taught by Chang.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Chang the system will benefit from data protection and recovery. (Chang: Paragraphs [0039]-[0040]).
	
Regarding claim 2, the Huang/Liu/Chang combination teaches all of the elements of claim 1 and further teaches:
	wherein the control processor is further configured to write the user data by writing the first page type to the first storage plane and the second page type to the second storage plane (Liu: Paragraph [0014], “A multi-level NAND flash memory (e.g., memory configured as one or more of MLC, TLC, or QLC memory) may program particular pages together into a common group of memory cells for better program performance, often resulting in sequential data being stored in the group of memory cells. In various storage devices, multiple pages may be programmed together in a first programming pass. For example, when memory is programmed according to an MLC scheme, a lower page and an .

Regarding claim 4, the Huang/Liu/Chang combination teaches all of the elements of claim 1 and further teaches:
wherein the ER circuitry includes an XOR engine configured to perform a RAID parity correction including accessing the first storage plane, the second storage plane, and a RAID parity plane to correct the uncorrectable error (Huang: Paragraph [0036], “Still referring to FIGS. 4-5, if during a subsequent read operation Page5 is discovered to be bad or corrupt due to, for example, bit errors, the flash memory pages 18 included in the RAID line group 20, with the exception of Page5, are read out. In other words, the flash memory pages 18 designated Page0, Page2, Page2, Page3, Page4, Page6, Page7, Page8, PageA, PageB, PageC, PageD, and PageF are read. Once read, these flash memory pages are used along with the parity page, PageP, in an XOR process to reconstruct the flash memory page Page5”).

Regarding claim 9, the Huang/Liu/Chang combination teaches all of the elements of claim 1 and further teaches:
wherein the control processor can increase the probability of correcting the uncorrectable error by mapping a different one of the page type to each of the storage devices (Liu: Paragraph [0014], “A multi-level NAND flash memory (e.g., memory configured as one or more of MLC, TLC, or QLC memory) may program particular pages together into a common group of memory cells for better program performance, often resulting in sequential data being stored in the group of memory cells. In various storage devices, multiple pages may be programmed together in a first programming pass. For .

Regarding claim 11, Huang teaches:
A method of operation of a storage system comprising: 
detecting an uncorrectable error in user data (Huang: Paragraph [0036], “Still referring to FIGS. 4-5, if during a subsequent read operation Page5 is discovered to be bad or corrupt due to, for example, bit errors, the flash memory pages 18 included in the RAID line group 20, with the exception of Page5, are read out. In other words, the flash memory pages 18 designated Page0, Page2, Page2, Page3, Page4, Page6, Page7, Page8, PageA, PageB, PageC, PageD, and PageF are read. Once read, these flash memory pages are used along with the parity page, PageP, in an XOR process to reconstruct the flash memory page Page5”); 
applying an XOR parity page to correct the uncorrectable error in the user data (Huang: Paragraph [0036], “Still referring to FIGS. 4-5, if during a subsequent read operation Page5 is discovered to be bad or corrupt due to, for example, bit errors, the flash memory pages 18 included in the RAID line group 20, with the exception of Page5, are read out. In other words, the flash memory pages 18 designated Page0, Page2, Page2, Page3, Page4, Page6, Page7, Page8, PageA, PageB, PageC, PageD, and PageF are read. Once read, these flash memory pages are used along with the parity page, PageP, in an XOR process to reconstruct the flash memory page Page5”);

However, Huang does not appear to teach:
reading a first page type in the first storage plane and a second page type in the second storage plane;

However, in the same field of endeavor, Liu teaches:
reading a first page type in the first storage plane and a second page type in the second storage plane (Liu: Paragraph [0014], “A multi-level NAND flash memory (e.g., memory configured as one or more of MLC, TLC, or QLC memory) may program particular pages together into a common group of memory cells for better program performance, often resulting in sequential data being stored in the group of memory cells. In various storage devices, multiple pages may be programmed together in a first programming pass. For example, when memory is programmed according to an MLC scheme, a lower page and an upper page may be programmed simultaneously. In such embodiments, a read operation on these pages can be combined into one read cycle when a sequential read is requested by a computing host (e.g., CPU 102). A sequential read may be a request to read a sequential block of data from adjacent memory locations (e.g., as would be done when reading a large file such as a video, a music file, or an image). The sensing phase of the combined read cycle may involve sensing data at multiple read levels from different pages. When a combined read cycle is used, the overhead due to the other phases of the read cycle (e.g., epilogue, wordline ramp, and read recovery phases) is reduced resulting in various technical advantages, such as faster reads and reduced power consumption as compared to individual read cycles being performed to read each page of data”; and Paragraph [0080], “In an embodiment, the storage device is further to identify the plurality of pages stored in the same group of memory cells based on a determination that the plurality of pages were programmed together in a single programming pass. In an embodiment, the plurality of pages comprise a lower page and an upper page of data encoded in the group of memory cells using a tri-level cell ( TLC) scheme. In an embodiment, the plurality of pages comprise a lower page, an upper page, and an extra page of data encoded in the group of memory cells using a TLC scheme. In an embodiment, the plurality of pages comprise a lower page, an upper page, and an extra page of data encoded in the group of memory cells using a quad-level cell (QLC) scheme. In an ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Huang by reading different types of data stored in different storage planes, as taught by Liu.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Liu the system will benefit from faster reads and reduced power consumption. (Liu: Paragraph [0014]).

However, the Huang/Liu combination does not appear to explicitly teach:
transferring the user data after the uncorrectable error is corrected.

However, in the same field of endeavor, Chang teaches:
transferring the user data after the uncorrectable error is corrected (Chang: Paragraph [0006], “According to an exemplary embodiment, a memory controller includes an error correction circuit that converts some bits of first data into parity bits for an error correction operation and generates second .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Huang/Liu combination by transferring corrected data, as taught by Chang.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Chang the system will benefit from data protection and recovery. (Chang: Paragraphs [0039]-[0040]).
Regarding claim 12, the Huang/Liu/Chang combination teaches all of the elements of claim 11 and further teaches:
writing the user data by writing the first page type to the first storage plane and the second page type to the second storage plane (Liu: Paragraph [0014], “A multi-level NAND flash memory (e.g., memory configured as one or more of MLC, TLC, or QLC memory) may program particular pages together into a common group of memory cells for better program performance, often resulting in sequential data being stored in the group of memory cells. In various storage devices, multiple pages may be programmed together in a first programming pass. For example, when memory is programmed according to an MLC scheme, a lower page and an upper page may be programmed simultaneously. In such embodiments, a read operation on these pages can be combined into one read cycle when a sequential read is requested by a computing host (e.g., CPU 102). A sequential read may be a request to read a sequential block of data from adjacent memory locations (e.g., as would be done when reading a large file such as a video, a music file, or an image). The sensing phase of the combined read cycle may involve sensing data at multiple read levels from different pages. When a combined read cycle is used, the overhead due to the other phases of the read cycle (e.g., epilogue, wordline ramp, and read recovery phases) is reduced resulting in various technical advantages, such as faster reads and reduced .

Regarding claim 14, the Huang/Liu/Chang combination teaches all of the elements of claim 11 and further teaches:
performing a RAID parity correction including accessing a RAID parity plane for correcting the uncorrectable error (Huang: Paragraph [0036], “Still referring to FIGS. 4-5, if during a subsequent read .

Regarding claim 19, the Huang/Liu/Chang combination teaches all of the elements of claim 11 and further teaches:
increasing the probability of correcting the uncorrectable error by mapping a different one of the page type to each of the storage devices (Liu: Paragraph [0014], “A multi-level NAND flash memory (e.g., memory configured as one or more of MLC, TLC, or QLC memory) may program particular pages together into a common group of memory cells for better program performance, often resulting in sequential data being stored in the group of memory cells. In various storage devices, multiple pages may be programmed together in a first programming pass. For example, when memory is programmed according to an MLC scheme, a lower page and an upper page may be programmed simultaneously. In such embodiments, a read operation on these pages can be combined into one read cycle when a sequential read is requested by a computing host (e.g., CPU 102). A sequential read may be a request to read a sequential block of data from adjacent memory locations (e.g., as would be done when reading a large file such as a video, a music file, or an image). The sensing phase of the combined read cycle may involve sensing data at multiple read levels from different pages. When a combined read cycle is used, the overhead due to the other phases of the read cycle (e.g., epilogue, wordline ramp, and read recovery phases) is reduced resulting in various technical advantages, such as faster reads and reduced power consumption as compared to individual read cycles being performed to read each page of data”; and Paragraph [0080], “In an embodiment, the storage device is further to identify the plurality of pages .

Claims 3, 6-8, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Liu in view of Chang and further in view of U.S. Publication No. 2020/0065190 to LI et al. (“LI”).

Regarding claim 3, the Huang/Liu/Chang combination teaches all of the elements of claim 1. However, the Huang/Liu/Chang combination does not appear to explicitly teach:
wherein the control processor is further configured to load a modulo B register for sequentially addressing one of the first page type or the second page type to a storage device by a page type select logic;

However, in the same field of endeavor, LI teaches:
wherein the control processor is further configured to load a modulo B register for sequentially addressing one of the first page type or the second page type to a storage device by a page type select logic (LI: Paragraph [0020], “In the embodiment, the RAID ECC engine 123 mainly includes a state machine 220, a selector 230, a control register 240 and M+1 operation circuits 210_0-210_M, wherein M is any positive integer greater than one. Each of the operation circuits 210_0 to 210_M includes an XOR arithmetic logic unit (ALU), a page buffer and a first selector. For example, the operation circuit 210_0 includes an XOR ALU 211_0, a page buffer 212_0 and a first selector 213_0, and so on. The operation circuit 210_M includes an XOR ALU 211_M, a page buffer 212_M and a first selector 213_M. It should be understood that the state machine 220, the selector 230, the control register 240, the XOR ALUs 211_0-211_M, and the first selectors 213_0-213_M mentioned above can be implemented by a pure hardware circuit, or can be implemented by a hardware circuit with firmware or software, but the present invention is not limited thereto”; and Paragraph [0024], “In contrast, as shown in FIG. 3B, when the controller 120 reads the user data of the page 1 and then the error which cannot be corrected occurs, the CPU 124 triggers the state machine 220 by setting the control register 240 to configure the RAID ECC engine 123 to perform the decoding operation. Then, the control register 240 controls the selector 230 so that the user data (e.g., the user data of the pages 0, 2 to N) received by the input terminal of the selector 230 from the non-volatile memory 110 and the parity code of the page N is outputted to the operation circuit 210_1 through the output terminal 1 of the selector 230. Meanwhile, the control register 240 sets the select terminal sel of the first selector 213_1 of the .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Huang/Liu/Chang combination by using a register for addressing page types in a storage device via a type select logic, as taught by LI.  One of ordinary skill in the art would have been motivated to make this modification because by using the 

Regarding claim 6, the Huang/Liu/Chang combination teaches all of the elements of claim 1. However, the Huang/Liu/Chang combination does not appear to explicitly teach:
wherein the control processor is configured to read the user data by accessing a lower page, a middle page, an upper page, or a top page in a first plane when a modulo B register is set to four;

However, in the same field of endeavor, LI teaches:
wherein the control processor is configured to read the user data by accessing a lower page, a middle page, an upper page, or a top page in a first plane when a modulo B register is set to four (LI: Paragraph [0020], “In the embodiment, the RAID ECC engine 123 mainly includes a state machine 220, a selector 230, a control register 240 and M+1 operation circuits 210_0-210_M, wherein M is any positive integer greater than one. Each of the operation circuits 210_0 to 210_M includes an XOR arithmetic logic unit (ALU), a page buffer and a first selector. For example, the operation circuit 210_0 includes an XOR ALU 211_0, a page buffer 212_0 and a first selector 213_0, and so on. The operation circuit 210_M includes an XOR ALU 211_M, a page buffer 212_M and a first selector 213_M. It should be understood that the state machine 220, the selector 230, the control register 240, the XOR ALUs 211_0-211_M, and the first selectors 213_0-213_M mentioned above can be implemented by a pure hardware circuit, or can be implemented by a hardware circuit with firmware or software, but the present invention is not limited thereto”; and Paragraph [0024], “In contrast, as shown in FIG. 3B, when the controller 120 reads the user data of the page 1 and then the error which cannot be corrected occurs, the CPU 124 triggers the state machine 220 by setting the control register 240 to configure the RAID ECC engine 123 to perform the decoding operation. Then, the control register 240 controls the selector 230 so that the .



Regarding claim 7, the Huang/Liu/Chang combination teaches all of the elements of claim 1. However, the Huang/Liu/Chang combination does not appear to explicitly teach:
wherein the control processor is configured to read the user data by accessing a lower page, a middle page, or an upper page in the first plane when a modulo B register is set to three;

However, in the same field of endeavor, LI teaches:
wherein the control processor is configured to read the user data by accessing a lower page, a middle page, or an upper page in the first plane when a modulo B register is set to three (LI: Paragraph [0020], “In the embodiment, the RAID ECC engine 123 mainly includes a state machine 220, a selector 230, a control register 240 and M+1 operation circuits 210_0-210_M, wherein M is any positive integer greater than one. Each of the operation circuits 210_0 to 210_M includes an XOR arithmetic logic unit (ALU), a page buffer and a first selector. For example, the operation circuit 210_0 includes an XOR ALU 211_0, a page buffer 212_0 and a first selector 213_0, and so on. The operation circuit 210_M includes an XOR ALU 211_M, a page buffer 212_M and a first selector 213_M. It should be understood that the state machine 220, the selector 230, the control register 240, the XOR ALUs 211_0-211_M, and the first selectors 213_0-213_M mentioned above can be implemented by a pure hardware circuit, or can be .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Huang/Liu/Chang combination by using a register for addressing page types in a storage device via a type select logic particularly when the register is set to a specific value, as taught by LI.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of LI the system will benefit from a performance increase by having paths be able to operate concurrently and expanding the CPU memory. (LI: Paragraphs [0024]-[0026]).

Regarding claim 8, the Huang/Liu/Chang combination teaches all of the elements of claim 1. However, the Huang/Liu/Chang combination does not appear to explicitly teach:
wherein the control processor can configure the ER circuitry to load an XOR engine by reading one of the page type from the first plane into a page 0 data register and a next one of the page types into the next data register until a page N data register has been loaded, to generate a RAID parity correction;

However, in the same field of endeavor, LI teaches:
wherein the control processor can configure the ER circuitry to load an XOR engine by reading one of the page type from the first plane into a page 0 data register and a next one of the page types into the next data register until a page N data register has been loaded, to generate a RAID parity correction (LI: Paragraph [0023], “According to the above procedure, the operation circuit 210_0 can sequentially receive the user data of pages 0 to N-1 transmitted by the data buffer 122, perform the encoding operation on the user data of pages 0 to N-1 by the XOR ALU 211_0, and then obtain the parity code having a size of one page, thereby completing the entire encoding operation. Finally, the RAID ECC engine 123 writes the parity code into the page N of the non-volatile memory 110 through the page buffer 212_0 again, or the RAID ECC engine 123 outputs the parity code to the data buffer 122, and then the data buffer 122 sequentially writes the user data of pages 0 to N-1 and the parity code to the pages 0-N of the non-volatile memory 110. In summary, the present invention does not limit the specific implementation of writing the user data and the parity code into the non-volatile memory 110. The above encoding operation performed by the operation circuit 210_0 is merely an example, and the present invention is not limited thereto. The CPU 124 can determine which operation circuits are to be used to perform the encoding operation according to the actual needs or applications”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Huang/Liu/Chang combination by loading values into pages until N pages are filled in order to generate a RAID parity correction, as taught by LI.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of LI the system will benefit from a performance increase by having paths be able to operate concurrently and expanding the CPU memory. (LI: Paragraphs [0024]-[0026]).

Regarding claim 13, the Huang/Liu/Chang combination teaches all of the elements of claim 11. However, the Huang/Liu/Chang combination does not appear to explicitly teach:
loading a modulo B register for sequentially address one of the first page type or the second page type to a storage device by a page type select logic;

However, in the same field of endeavor, LI teaches:
loading a modulo B register for sequentially address one of the first page type or the second page type to a storage device by a page type select logic (LI: Paragraph [0020], “In the embodiment, the RAID ECC engine 123 mainly includes a state machine 220, a selector 230, a control register 240 and M+1 operation circuits 210_0-210_M, wherein M is any positive integer greater than one. Each of the operation circuits 210_0 to 210_M includes an XOR arithmetic logic unit (ALU), a page buffer and a first selector. For example, the operation circuit 210_0 includes an XOR ALU 211_0, a page buffer 212_0 and a first selector 213_0, and so on. The operation circuit 210_M includes an XOR ALU 211_M, a page buffer 212_M and a first selector 213_M. It should be understood that the state machine 220, the selector 230, the control register 240, the XOR ALUs 211_0-211_M, and the first selectors 213_0-213_M mentioned above can be implemented by a pure hardware circuit, or can be implemented by a hardware circuit with firmware or software, but the present invention is not limited thereto”; and Paragraph [0024], “In contrast, as shown in FIG. 3B, when the controller 120 reads the user data of the page 1 and then the error which cannot be corrected occurs, the CPU 124 triggers the state machine 220 by setting the control register 240 to configure the RAID ECC engine 123 to perform the decoding operation. Then, the control register 240 controls the selector 230 so that the user data (e.g., the user data of the pages 0, 2 to N) received by the input terminal of the selector 230 from the non-volatile memory 110 and the parity code of the page N is outputted to the operation circuit 210_1 through the output terminal 1 of the selector 230. Meanwhile, the control register 240 sets the select terminal sel of the first selector 213_1 of the operation circuit 210_1 as "0", so that the XOR ALU 211_1 of the operation circuit 210_1 can perform the decoding operation ( XOR logical operation) on the data outputted from the selector 230 and the decoding data temporarily stored by the page buffer 212_1 and then outputs the operation result (new decoding data) to the page buffer 212_1 to replace the .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Huang/Liu/Chang combination by using a register for addressing page types in a storage device via a type select logic, as taught by LI.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of LI the system will benefit from a performance increase by having paths be able to operate concurrently and expanding the CPU memory. (LI: Paragraphs [0024]-[0026]).


wherein reading the user data includes accessing a lower page, a middle page, an upper page, or a top page in the first plane when a modulo B register is set to four;

However, in the same field of endeavor, LI teaches:
wherein reading the user data includes accessing a lower page, a middle page, an upper page, or a top page in the first plane when a modulo B register is set to four (LI: Paragraph [0020], “In the embodiment, the RAID ECC engine 123 mainly includes a state machine 220, a selector 230, a control register 240 and M+1 operation circuits 210_0-210_M, wherein M is any positive integer greater than one. Each of the operation circuits 210_0 to 210_M includes an XOR arithmetic logic unit (ALU), a page buffer and a first selector. For example, the operation circuit 210_0 includes an XOR ALU 211_0, a page buffer 212_0 and a first selector 213_0, and so on. The operation circuit 210_M includes an XOR ALU 211_M, a page buffer 212_M and a first selector 213_M. It should be understood that the state machine 220, the selector 230, the control register 240, the XOR ALUs 211_0-211_M, and the first selectors 213_0-213_M mentioned above can be implemented by a pure hardware circuit, or can be implemented by a hardware circuit with firmware or software, but the present invention is not limited thereto”; and Paragraph [0024], “In contrast, as shown in FIG. 3B, when the controller 120 reads the user data of the page 1 and then the error which cannot be corrected occurs, the CPU 124 triggers the state machine 220 by setting the control register 240 to configure the RAID ECC engine 123 to perform the decoding operation. Then, the control register 240 controls the selector 230 so that the user data (e.g., the user data of the pages 0, 2 to N) received by the input terminal of the selector 230 from the non-volatile memory 110 and the parity code of the page N is outputted to the operation circuit 210_1 through the output terminal 1 of the selector 230. Meanwhile, the control register 240 sets the select .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Huang/Liu/Chang combination by using a register for addressing page types in a storage device via a type select logic particularly when the 

Regarding claim 17, the Huang/Liu/Chang combination teaches all of the elements of claim 11. However, the Huang/Liu/Chang combination does not appear to explicitly teach:
wherein reading the user data includes accessing a lower page, a middle page, or an upper page in the first plane when a modulo B register is set to three;

However, in the same field of endeavor, LI teaches:
wherein reading the user data includes accessing a lower page, a middle page, or an upper page in the first plane when a modulo B register is set to three (LI: Paragraph [0020], “In the embodiment, the RAID ECC engine 123 mainly includes a state machine 220, a selector 230, a control register 240 and M+1 operation circuits 210_0-210_M, wherein M is any positive integer greater than one. Each of the operation circuits 210_0 to 210_M includes an XOR arithmetic logic unit (ALU), a page buffer and a first selector. For example, the operation circuit 210_0 includes an XOR ALU 211_0, a page buffer 212_0 and a first selector 213_0, and so on. The operation circuit 210_M includes an XOR ALU 211_M, a page buffer 212_M and a first selector 213_M. It should be understood that the state machine 220, the selector 230, the control register 240, the XOR ALUs 211_0-211_M, and the first selectors 213_0-213_M mentioned above can be implemented by a pure hardware circuit, or can be implemented by a hardware circuit with firmware or software, but the present invention is not limited thereto”; and Paragraph [0024], “In contrast, as shown in FIG. 3B, when the controller 120 reads the user data of the page 1 and then the error which cannot be corrected occurs, the CPU 124 triggers the .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Huang/Liu/Chang combination by using a register for addressing page types in a storage device via a type select logic particularly when the register is set to a specific value, as taught by LI.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of LI the system will benefit from a performance increase by having paths be able to operate concurrently and expanding the CPU memory. (LI: Paragraphs [0024]-[0026]).

Regarding claim 18, the Huang/Liu/Chang combination teaches all of the elements of claim 11 However, the Huang/Liu/Chang combination does not appear to explicitly teach:
loading an XOR engine by reading one of the page type from the first plane into a page 0 data register and a next one of the page types into the next data register until the page N data register has been loaded, to generate a RAID parity correction;

However, in the same field of endeavor, LI teaches:
loading an XOR engine by reading one of the page type from the first plane into a page 0 data register and a next one of the page types into the next data register until the page N data register has been loaded, to generate a RAID parity correction (LI: Paragraph [0023], “According to the above procedure, the operation circuit 210_0 can sequentially receive the user data of pages 0 to N-1 transmitted by the data buffer 122, perform the encoding operation on the user data of pages 0 to N-1 by the XOR ALU 211_0, and then obtain the parity code having a size of one page, thereby completing .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Huang/Liu/Chang combination by loading values into pages until N pages are filled in order to generate a RAID parity correction, as taught by LI.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of LI the system will benefit from a performance increase by having paths be able to operate concurrently and expanding the CPU memory. (LI: Paragraphs [0024]-[0026]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Liu in view of Chang and further in view of U.S. Publication No. 2018/0107596 to Kelly et al. (“Kelly”).

Regarding claim 5, the Huang/Liu/Chang combination teaches all of the elements of claim 1 However, the Huang/Liu/Chang combination does not appear to explicitly teach:
wherein the control processor is further configured to start writing the user data in the first page type or the second page type by initializing a loadable up/down counter in a page type select logic.

However, in the same field of endeavor, Kelly teaches:
wherein the control processor is further configured to start writing the user data in the first page type or the second page type by initializing a loadable up/down counter in a page type select logic (Kelly: Paragraph [0060], “The page counter 162 can be configured to maintain an accumulated number of pages of dirty data that needs to be persisted during an unexpected power failure, normal system shutdown, or other situations. In embodiments, the page counter 162 can be initialized to a starting value (e.g., zero) at system startup. In response to receiving a storage request 151, the page counter 162 can monitor for a number of non-dirty pages associated with the write operation and add the number of non-dirty pages written to the starting value to derive an accumulated value. The page counter 162 can also be configured to decrease the accumulated value when at least a portion of the dirty data is flushed from the volatile memory 120a (FIG. 2A) to the non-volatile memory 120b of the NVDIMM-SW 120”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Huang/Liu/Chang combination by starting writing user data in a first page or second type by initializing a counter, as taught by Kelly.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Kelly the system will benefit from improved tracking of potentially dirty memory regions. (Kelly: Paragraphs [0050]-[0051]).


writing the user data in the first page type or the second page type by initializing a loadable up/down counter in a page type select logic.

However, in the same field of endeavor, Kelly teaches:
writing the user data in the first page type or the second page type by initializing a loadable up/down counter in a page type select logic (Kelly: Paragraph [0060], “The page counter 162 can be configured to maintain an accumulated number of pages of dirty data that needs to be persisted during an unexpected power failure, normal system shutdown, or other situations. In embodiments, the page counter 162 can be initialized to a starting value (e.g., zero) at system startup. In response to receiving a storage request 151, the page counter 162 can monitor for a number of non-dirty pages associated with the write operation and add the number of non-dirty pages written to the starting value to derive an accumulated value. The page counter 162 can also be configured to decrease the accumulated value when at least a portion of the dirty data is flushed from the volatile memory 120a (FIG. 2A) to the non-volatile memory 120b of the NVDIMM-SW 120”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Huang/Liu/Chang combination by starting writing user data in a first page or second type by initializing a counter, as taught by Kelly.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Kelly the system will benefit from improved tracking of potentially dirty memory regions. (Kelly: Paragraphs [0050]-[0051]).

Allowable Subject Matter
Claims 10 and 20 are rejected under non-art rejections, but contain allowable subject matter if written to overcome current rejections.

As to claim 10 (representative of claim 20), it contains allowable subject matter when the claim is taken as a whole.  See the italicized/bolded/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

10. The system as claimed in claim 1 wherein the control processor can follow a shifting sequence of the page type by loading the page type of the uncorrectable error and decrementing a loadable up/down counter to identify an initial page type.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a brief summary of pertinent art that is not relied upon. (US 20180373431 A1, US 20180314586 A1, US 9128910 B1, US 20210240614 A1, US 20200341844 A1, US 20120290905 A1, US 20020069321 A1, US 20200301768 A1).
US 20180373431 A1: For example, data that spans across multiple streamblocks 210A-210H of one superblock 200 may be XORed together to compute XOR parity information. An XOR stripe may include any data stored in these streamblocks 210A-210H that are XORed together to compute XOR parity information. For example, data from a first word line 240 spanning streamblock 210A of superblock 200 may be XORed together forming a first XOR stripe. Data from a second word line 250, such as a word line have the same physical word line number as word line 240, spanning streamblock 210B of superblock 200 may also be XORed together forming a second XOR stripe. The first XOR strip 
US 20180314586 A1: The second error correction technique is referred to as forward error correction (FEC). Here, the sender encodes the data using an ECC prior to transmission. The receiver uses the ECC to recover the original data. In general, the reconstructed data is determined to be the "most likely" original data. An ECC can detect and correct common types of internal data corruption (e.g., errors during writing, reading, storing, transmitting, processing, etc.). In order to detect errors, an ECC adds a parity bit to a group of source bits to ensure that the number of set bits (i.e., bits with a value of "1") in the outcome is even or odd. Adding a parity bit is a simple scheme that can detect an odd number (e.g., one, three, five, etc.) of errors in the output. An even number of flipped bits will make the parity bit appear correct even though the data is erroneous.
US 9128910 B1: One advantage of a RAID group is the fault tolerance provided by the redundancy of data stored among the devices of the group. In the event that a device in the group fails, the data stored on the failed device may be reconstructed using data on the remaining, available devices of the group. For example, in a typical RAID group, parity data written on an available drive may be used, along with data read from other available drives, to reconstruct data that was stored on a failed device or that has become corrupted as stored on a device. When XOR parity is used, for example, the parity data may be used to perform XOR computations using the parity data and related data in a set of data values that has been striped across devices in the RAID group to reconstruct data that cannot be read because a drive on which it was stored has failed. Typically, a reconstruction operation is performed when a disk failure is detected, for example when a disk controller informs the RAID controller that an operation to read data at the disk has failed.

US 20200341844 A1: In an example embodiment, the auto -error correction engine 230 is configured to receive the auto -error correction request from the host device 100 for performing the auto -error correction operation. The auto -error correction request include information about the IO error. Further, the auto -error correction engine 230 is configured to recover the data from the failed SSD by performing the auto -error correction operation based on the IO error. The auto -error correction operation includes reading the data from the failed SSD using the peer-to-peer communication based on the meta information which is received from the host device 100 and computing the parity which is used to recover the lost data from the failed SSD. Further, the auto -error correction engine 230 is also configured to send the auto -error correction complete command to the host device 100 after the auto -error correction operation has been completed at the SSD 200 end.
US 20120290905 A1: Referring to FIG. 5, another embodiment of the present invention includes a method 500 for balancing the load on each disk 108, 110 containing one of the two parity blocks 118, 120 by alternating which parity block 118, 120 the system 100 reads during successive write operations. In this embodiment, a RAID 6 storage system 100 may have a processor 102 executing firmware stared in memory 122. The firmware may include a counter associated with the first parity block 118 and a counter associated with the second parity block 120. Each counter may record the number of times each parity block 118, 120 has been read. During a write operation, the system 100 may compare 502 the 
US 20020069321 A1: The waypoints unit operates by responding to the assertion of either a write or read completion signal (R_COMP or W_COMP), thereby tracking the number of successful sector transfers. The counter 81 is reset when the DF_CMD signal is asserted. The DF_CMD signal is generated by the disk formatter 44 on an initiation of access to the disk 7. The DF_DIR signal is generated by the disk formatter 44 as an indicator of the direction of data transfer, and is used by the multiplexer 80 to select an active line to pass through to the counter 81. The counter 81 increments the count in response to a SEC_OK signal from the multiplexer 80. Therefore, for every successful read or write operation, depending on the direction of data transfer, the count in the counter 81 will be incremented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/M.N.P./Examiner, Art Unit 2114      


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114